Third District Court of Appeal
                               State of Florida

                          Opinion filed March 15, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-948
                         Lower Tribunal No. 12-32231
                             ________________


                                Winnie Pierre,
                                    Appellant,

                                        vs.

                              Abson Jonassaint,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Rosa C. Figarola
and Antonio Marin, Judges.

     Jarbath Pena Law Group and Fritznie Jarbath, for appellant.

     Christian Dunham, for appellee.


Before ROTHENBERG, SALTER and EMAS, JJ.

     EMAS, J.
      Appellant, Winnie Pierre, appeals a final judgment of dissolution of

marriage which, inter alia, dissolves her marriage from Abson Jonassaint, orders

child support, distributes marital property, and denies her requests for alimony and

attorney’s fees. Pierre also appeals the subsequent order denying her motion for

rehearing of the final judgment. We affirm in part and reverse in part, as further

explained herein.

      Pierre raises several issues on appeal. First, she asserts that the trial court

erred in failing to conduct an evidentiary hearing on the allegations of fraud raised

by Pierre in her motion for rehearing. We find this argument without merit.

Although a court may grant relief from a final judgment based upon fraud, the law

in Florida provides that an evidentiary hearing is not required unless the allegations

of fraud are pleaded with sufficient specificity to raise a colorable claim of

entitlement to relief. Flemenbaum v. Flemenbaum, 636 So. 2d 579 (Fla. 4th DCA

1994). See also Rusniaczek v. Tableau Fine Art Grp., Inc., 139 So. 3d 355, 357

(Fla. 3d DCA 2014) (holding that “[i]n order to warrant an evidentiary hearing, a

rule 1.540(b)(3) motion must specify the essential facts of the purported fraud and

not merely assert legal conclusions.”) We find no abuse of discretion in the trial

court’s summary denial of Pierre’s motion for rehearing, as Pierre failed to plead

her allegations of fraud with sufficient specificity; Pierre’s motion merely asserted




                                          2
in conclusory fashion that Jonassaint misrepresented or misstated his income and

assets.

      Pierre also asserts on appeal that the trial court erred in distributing marital

assets and liabilities without including the value of those items in the final

judgment, as is required by section 61.075, Florida Statutes (2015). On this point,

we agree with Pierre. Section 61.075(3) clearly provides:

      In any contested dissolution action wherein a stipulation and
      agreement has not been entered and filed, any distribution of marital
      assets or marital liabilities shall be supported by factual findings in the
      judgment or order based on competent substantial evidence with
      reference to the factors enumerated in subsection (1).               The
      distribution of all marital assets and marital liabilities, whether equal
      or unequal, shall include specific written findings of fact as to the
      following:

      (a) Clear identification of nonmarital assets and ownership interests;

      (b) Identification of marital assets, including the individual valuation
          of significant assets, and designation of which spouse shall be
          entitled to each asset;

      (c) Identification of the marital liabilities and designation of which
          spouse shall be responsible for each liability;

      (d) Any other findings necessary to advise the parties or the reviewing
      court of the trial court's rationale for the distribution of marital assets
      and allocation of liabilities.

The final judgment in this case provides only the following:




                                          3
      t) Equitable Distribution. The parties have no jointly-owned real
      property so there is none to divide. The parties partitioned their
      personal property upon separation on July 18, 2011. Each party shall
      retain the personal property currently in his/her possession.

            i.)     Retirement – During the marriage, the Husband
                    contributed marital income to his retirement plan
                    through his employment with Miami-Dade County
                    Public Schools. The Husband’s retirement plan shall be
                    subject to equitable distribution for the period from
                    April 1, 2001 when the parties married through July 18,
                    2011 when the parties informally separated their
                    property and began to lead independent lives.

            ii.)    Compensation for Lawsuit(s) – The Wife testified that
                    she received a settlement in a discrimination lawsuit
                    during the marriage.          The Wife claimed not to
                    remember the exact amount of the settlement except
                    that “it was less than $1000.00”. The Wife shall
                    provide documented proof to the Husband of the total
                    amount that she received during the marriage as
                    proceeds from any and all lawsuits. The Wife shall pay
                    to the Husband one-half said proceeds. If the Wife fails
                    to produce documented proof, the Husband shall receive
                    a credit of $500.00 which shall be deducted from his
                    share of the total liabilities owed by the parties.

            iii.)   Liabilities – The parties acquired certain marital
                    liabilities which are subject to equitable distribution and
                    are listed in their respective financial affidavits. When
                    the parties separated on July 18, 2011, they had
                    accumulated $27,496.44 in marital debt which shall be
                    apportioned to each on an equal basis with each party
                    paying $13,748.22.           However, any all debts
                    accumulated after July 18, 2011 shall be the sole
                    responsibility of the party who incurred the debt.

      There is no question that this was a contested dissolution action. Thus, the

trial court was required to include specific written findings of fact in the final


                                          4
judgment “in order to facilitate effective appellate review of the trial court’s

property distribution scheme.” Patino v. Patino, 122 So. 3d 961, 963 (Fla. 4th

DCA 2013). The court’s reference to the parties’ respective financial affidavits is

inadequate to permit meaningful review, particularly because the total amount of

liabilities listed in the final judgment do not appear to correspond with either

party’s financial affidavit.    In addition, the liabilities listed in those financial

affidavits are in several respects irreconcilable. Further, as to the distribution of

the parties’ assets, the final judgment specifies only two: the former husband’s

pension plan and lawsuit proceeds earned by the wife. Neither of these assets is

“clearly identified,” or valued as required by section 61.075(3). Thus, it is not

possible for this court to determine whether the trial court properly and equitably

distributed the parties’ assets and liabilities.

       We reverse and remand for the trial court to amend the final judgment in a

manner that complies with section 61.075(3). See Patino, 122 So. 3d at 963

(holding that a “failure to make sufficient findings regarding value of property and

identification of marital assets and debts constitutes reversible error and requires

remand for appropriate findings to be made.” (quoting Whelan v. Whelan, 736 So.

2d 732, 733 (Fla. 4th DCA 1999))).

       As to the other points raised by Pierre on appeal, we find no abuse of

discretion by the trial court and affirm without further discussion.



                                             5
Affirmed in part, reversed in part, and remanded with directions.




                                  6